Citation Nr: 1706358	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan.


THE ISSUES

1. Entitlement to service connection for a right leg disability, other than radiculopathy of the right lower extremity.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1984.  Subsequently, the Veteran also served in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In January 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.

The Board notes that in May 2016, William K. Mattar, Esq., filed a Motion for Withdrawal as Representative (Motion), and J. Michael Woods, Esq., entered his appearance as the Veteran's representative.  As a Motion was filed pursuant to 38 C.F.R. § 20.608 (2016), the Board finds good cause has been shown and the Motion is granted.  

The Board notes the Veteran has appealed all the claims in the March 2015, August 2015, September 2015, May 2016, and September 2016 rating decisions.  The RO has acknowledged receipt of the respective Notices of Disagreement (NODs) and the Veteran's initiation of the appeal as to each claim.  Therefore, it is clear the RO is still developing these claims and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has bifurcated the original claim for service connection for a right leg and right knee disability to claims for service connection for a right leg disability, other than radiculopathy of the right lower extremity, and service connection for a right knee disability.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that bifurcation of a claim is generally within the VA's discretion). 


FINDINGS OF FACT

1. The Veteran does not have a right leg disability diagnosis, other than radiculopathy of the right lower extremity, for VA compensation purposes.

2. The Veteran has diagnoses of minimal degenerative changes in the right knee and a medial meniscus tear in the right knee; these disabilities are related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disability, other than radiculopathy of the right lower extremity, have not been met.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. With the resolution of reasonable doubt, the criteria for service connection for right knee degenerative changes and medial meniscus tear have been met.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the June 2010 adjudication of the claims, April 2009, September 2009, October 2009, and December 2009 letters were sent to the Veteran, which fully addressed all notice elements with respect to the claims on appeal.  These letters also provided information as to what evidence was required to substantiate the claims, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains the Veteran's lay statements in support of the claims, buddy statements, service personnel and treatment records, and post-service treatment records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  Moreover, while the Board granted the Veteran's motion for a 90 day extension to submit additional relevant evidence in October 2016, no additional evidence was submitted.

In accordance with the Board's remand directives, the Veteran was afforded a VA examination in September 2015.  As such, the Board finds there has been substantial compliance with the Board's January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's September 2015 VA examination report, because it was prepared by a competent medical professional, who considered the Veteran's lay statements and medical history and provided an opinion with a complete rationale, the Board finds the VA examination report is adequate to adjudicate the Veteran's claims.  Moreover, neither the Veteran nor his representative has asserted the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Finally, as noted above, the Veteran was afforded a hearing before the Board in November 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issue to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for service connection.  See November 2014 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

II. Analysis

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In reaching its decision, the Board must give the Veteran the benefit of the doubt on any issue material to the claim where there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran contends that he injured his right leg and right knee in service in August 1982 when he jumped out of an airplane during a parachuting exercise.  See November 2014 Hearing Transcript at 4.  

A review of the Veteran's service personnel records confirms that he was assigned to an airborne division during active duty service and received a Parachute Badge.  See DD Form 214.

The Veteran described the August 1982 incident at the November 2014 Board hearing.  The Veteran reported that after he jumped from the airplane, he realized that his parachute was not fully "enveloped."  Id. He recalled that he tried to grab the parachute and throw it away from his body to eject it, but it still did not inflate.  Id. at 4-5.  The Veteran was falling fast, and he knew the impact was going to be hard.  Id. at 5.  He testified that he hit the ground with a big "boom" and laid there for a while until others in his unit came over to aid him.  Id.  The Veteran recalled experiencing pain in his leg.  Id.  He was put on a stretcher and carried off.  Id.  At the direction of his sergeant, the Veteran went to the medic the next day where he was examined.  Id.  He testified that following the examination, he was advised that his leg was not broken, but that he had a severe strain.  Id.  As a result, he was put in a hard cast from the ankle all the way up to his hip for eight weeks.  Id.  

While the Veteran's service treatment records (STRs) do not show an entry in the August 1982 timeframe, they do show multiple right knee complaints.  See September 1982 Chronological Record of Medical Care (Veteran reported an ache in the right knee); see also June 1983 Chronological Record of Medical Care (Veteran reported his right knee giving out 2-3 times per week); see also December 1983 Chronological Record of Medical Care (Veteran reported recurrent right knee pain).  Further, while the Veteran's STRs do not contain an entry indicating the Veteran was placed in a cast for a period of eight weeks, they do show that he was placed in a cylinder cast for three weeks after being diagnosed with a strained patella lip in the right knee.  See June 1983 Chronological Record of Medical Care.

Moreover, the Veteran has submitted three buddy statements corroborating his contention.  Among them is one from T.M., who served with the Veteran at the time of the incident.  See October 2009 Buddy Statement from T.M.  T.M. recalled the night the Veteran was injured during a night jump when his parachute did not open properly.  Id.  He stated the Veteran landed very hard injuring his leg, which required him to be put in a cast for over two months.  Id. 

For the foregoing reasons the Board finds the Veteran's lay statements competent and credible with respect to an in service incurrence of an injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Next, a review of the pertinent medical evidence of record reveals diagnoses of minimal degenerative changes to the right knee and a medial meniscus tear in the right knee.  See September 2015 VA Examination Report; see also May 2009 Letter from Dr. Sandrock (indicating an impression of "[i]nternal derangement bilateral knees, chondromalacia versus torn meniscus," and noting moderate medial joint space narrowing).  However, the medical evidence of record is negative for diagnoses pertaining a right leg disability, other than radiculopathy, for which the Veteran is already service-connected.  See September 2015 VA Examination Report (examiner noted an orthopedically and radiographically normal right shin); see also August 2015 Rating Decision (granting service connection for radiculopathy of the right lower extremity).  To the extent that the Veteran contends that he has a disability of the right leg, other than radiculopathy, the medical examination evidence is more probative.  With regard to determining whether a diagnosed disability is present, the Veteran does not have the medical training or expertise that an examiner does.  Therefore, his statements are outweighed by the medical evidence of record.  As such, the Board finds that service connection for a right leg disability, other than radiculopathy of the right lower extremity, is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).  

Finally, the Board must determine whether there is a nexus or link between the Veteran's in service injury and the diagnosed right knee disabilities.  In that regard, the Veteran submitted a November 2014 private treatment note from Dr. Brown, who treated him over the course of several years.  In his November 2014 note, Dr. Brown stated the Veteran had chronic bilateral knee pain and chronic back pain, which were chronic degenerative conditions.  He noted the Veteran was required to "paratroop [and] jump out of airplanes multiple times in service.  See November 2014 Hearing Transcript at 3 (Veteran testified that he jumped out of an airplane approximately 63 times).  As a result, Dr. Brown opined that there was a substantial probability the Veteran's service history has impacted his present conditions, and reiterated it "[t]his [was] more likely than not."

Despite Dr. Brown's favorable nexus opinion linking the Veteran's bilateral knee pain to his active duty service, Dr. Brown did not indicate a specific diagnosis associated with the bilateral knee pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub no., Sanchez -Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (holding that pain alone is not a disability).  Consequently, the Board remanded the matter in January 2015 for a VA examination.

The Veteran was afforded a VA examination in September 2015, following which the examiner diagnosed the Veteran with minimal degenerative changes to the right knee and a medial meniscus tear in the right knee.  See September 2015 VA Examination Report.  Although the VA examiner made these diagnoses, he opined that it was less likely than not the Veteran's diagnosed conditions were caused by his service, to include parachute jumps.  Id.  The examiner specifically noted the Veteran's STRs were silent as to any parachute incidents in service; that physical examinations since active duty service in July 1986 and January 1988 were silent as to any knee issues; and the absence of any medical evidence of a knee condition until 2005.  Id.  In reaching his conclusion, the examiner explained that it is not unusual in a person the Veteran's age to have minimal degenerative changes to his right knee as it is a part of the aging process.  Id.  Further, the examiner advised the Veteran's body mass index placed him in the overweight category, which could also lead to degenerative changes in the knee.  Id.

Both the November 2014 note from Dr. Brown and the September 2015 VA Examination Report were rendered by medical professionals who are competent to provide diagnoses or opinions on complex medical questions.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training or experience are competent to render a medical diagnosis).  Further, both Dr. Brown and the VA examiner considered the Veteran's lay statements and conducted their own independent physical examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  For these reasons, the Board finds there is an approximate balance of positive and negative medical evidence.  Accordingly, the Board must give the Veteran the benefit of the doubt and find that service connection for a right knee disability is warranted.  See Fagan, supra. 


ORDER

Service connection for a right leg disability, other than radiculopathy of the right lower extremity, is denied.

Service connection for right knee degenerative changes and medial meniscus tear is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


